DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 19 June 2020 has been entered. 
1c.	The drawings filed on 19 June 2020 are acceptable. 
Claim Status:
1c.	Claims 1-20 are pending and under consideration.  

Information Disclosure Statement:

2.	The information disclosure statement, (IDS) filed on 21 September 2020 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits. Please see the attached form. 

Foreign Priority:
3. 	Acknowledgment is made of applicant's claim for foreign priority based on application 201711393147.1 filed in Poland on 12/21/2017.  It is noted, however, that applicant has not filed a certified copy of the P-364295 application as required by 35 U.S.C. 119(b).
Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a.	Claim 10 recites in lines 3, 5, 7, 9” a nucleotide sequence encoding the heavy/light chain variable region as shown in SEQ ID NO: 2, 4, 12 or 14. There is insufficient antecedent basis for this limitation in the claim. Moreover, it appears that the encoded heavy/light chain variable region comprises SEQ ID NO: 2, 4, 12 or 14.  However, SEQ ID NO: 2, 4, 12 or 14 are nucleotide sequences and not amino acid sequences. It is recommended the amend claim 10 to recite:
Claim 10 (Once amended): The nucleotide molecule of claim 9, wherein the nucleotide molecule comprises: a nucleotide sequence that encodes a heavy chain variable region, wherein the nucleotide comprises 
Specification: 

5.   The disclosure is objected to because of the following informalities:  
 
.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a) –Written Description:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	 
 Thus, the claims encompass a genus of antibodies that bind a specific epitopes without any structural requirements. 
The specification teaches two monoclonal antibodies that comprise specific light chain and heavy chain sequences, (recited in claims 5-8).  The specification fails to teach other antibodies that bind the recited residues.   
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation, methods of making the product, or any combination thereof.  In this case, the only factors present in the claims 1-4 are the recitation that the monoclonal antibody specifically binds at least one of the following residues; 86C, 91R, 96F or 104L of SEQ ID NO:1. There is not even identification of any particular portion of the heavy chain or light chain of the antibody that must be conserved.  The claims do not require that the recognized epitope or epitopes possess any conserved structure or other distinguishing feature.  The specification only describes the structure of two monoclonal antibodies that comprise specific light chain and heavy chain sequences as recited in instant claims 5-8. However, the disclosure of said two antibodies is not representative of the genus of antibodies that bind a genus of  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of recited antibodies that bind to residue 86C, 91R, 96F or 104L of the human IL-5 of SEQ ID NO:1.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Closest Prior Art:	 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7a.	Hilvering et al, (Therapeutic Advances in Respiratory Disease, 2015, Vol. 9(4), pages 135-145) teach that two recent phase III trials in patients with severe eosinophilic asthma have shown that anti-interleukin 5 (IL-5) therapy with mepolizumab reduces the frequency of asthma attacks, improves symptoms and allows patients to reduce oral glucocorticoid use without loss of control of asthma, (see abstract). The reference teaches that clinical value of anti-IL-5 treatment continues to be confirmed by trials using various dosages, different ways of administration (intravenous/ subcutaneous) and, most importantly, different patient subgroups, (see page 140, column 2). 

7b.	Castro et al, (American Journal of Respiratory and Critical Care Medicine, 2011, Vol 184, pages 1125-1132), teach that anti–IL-5 therapy with reslizumab for the treatment of patients with severe, refractory, eosinophilic asthma was effective in 

7c.	Molfino et al, (Clinical & Experimental Allergy, 2011, Vol. 42, pages 712-737), teach that IL-5 and IL-5R drive allergic and inflammatory immune responses characterizing numerous diseases, such as asthma, atopic dermatitis, chronic obstructive pulmonary disease, eosinophilic gastrointestinal diseases, hyper-eosinophilic syndrome, Churg-Strauss syndrome and eosinophilic nasal polyposis, (see abstract). The reference teaches that anti-IL-5 antibodies and anti-IL-5R antibodies, as well siRNA have been used therapeutically to inhibit the expression of IL-5 in animal models, (figure 4). , .

Conclusion:
8.	Claims 5-9, 11-20 are allowable.  

 Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 December 2021

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647